UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6299


KEVIN WAYNE PARKER,

                      Petitioner – Appellant,

          v.

LORETTA KELLY,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-00749-LMB-TRJ)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Wayne Parker, Appellant Pro Se. Gregory William Franklin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kevin      Wayne     Parker     seeks      to    appeal       the    district

court’s    order      denying      relief    on    his   28    U.S.C.      § 2254      (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate       of   appealability.             28   U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial    showing         of    the    denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that   reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,       537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Parker has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3